Exhibit 10.1
 
CONTINGENT
PROMISSORY NOTE
 
Houston, Texas
 


$500,000 Issue Date:  March 1, 2008


           FOR VALUE RECEIVED, the undersigned, Omnimmune Corp., a Texas
corporation (“Maker”), promises to pay to Harris A. Lichtenstein, or his
assigns, an individual residing in the State of Texas (“Payee”; Payee and any
subsequent holder(s) hereof are individually and collectively referred to as
“Holder”), or order, the sum of Five Hundred Thousand and 00/100 Dollars
($500,000), as hereinafter provided.


           1.           Principal Payments.


(a)            Payment.  This Note shall be and is payable in cash by Maker from
the proceeds due and payable to Payee in the form of the Revenue Percentage
Payment (as such phrase defined in Exhibit A, attached hereto and made a part
hereof, entitled “Definitions”) or from a Significant Transaction (as defined
below), which proceeds shall be distributed by Maker to Holder within thirty
(30) days following the date on which Maker is thereafter in full or partial
payment of this Note.
 
(b)           Interest.  This Note is non interest bearing.


(c)           Tender.  All payments of principal shall be made in lawful money
of the United States of America and shall be made to Holder at Holder’s address
set forth in Section 5 or at such other place as Holder may designate to Maker
in writing.


           2.           Events of Default.  The occurrence or existence of any
one of the following events or conditions shall constitute an “Event of
Default”:


(a)           Maker shall fail to pay the principal of this Note when the same
becomes due and payable in accordance with the terms hereof and such amount
remains unpaid for ten (10) days after the due date thereof;


(b)           Maker fails to observe or perform any other covenant or agreement
on the part of Maker contained in this Note which failure continues for a period
of sixty (60) days after the date of written notice thereof from Holder;


(c)           Maker makes a general assignment for the benefit of its creditors
or applies to any tribunal for the appointment of a trustee or receiver of a
substantial part of the assets of Maker, or commences any proceedings relating
to Maker under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debts, dissolution or other liquidation law of any jurisdiction;
or any such application is filed, or any such proceedings are commenced against
Maker and Maker indicates its consent to such proceedings, or an order or decree
is entered by a court of competent jurisdiction appointing such trustee or
receiver, or adjudicating Maker bankrupt or insolvent, or approving the petition
in any such proceedings, and such order or decree remains unstayed and in effect
for ninety (90) days
.


           3.           Remedies.


(a)           If an Event of Default occurs and is continuing, Holder may, by
notice in writing to Maker, declare the entire unpaid principal of the Note to
be due and payable immediately, and upon any such declaration the principal on
the Note shall become and be immediately due and payable, and Holder may
thereupon proceed to protect and enforce its rights either by suit in equity or
by action at law or by other appropriate proceedings, whether for specific
performance (to the extent permitted by law) of any covenant or agreement
contained herein or in aid of the exercise of any power granted herein, or
proceed to enforce the payment of this Note or to enforce any other legal or
equitable right of Holder.


(b)           In the event this Note is placed in the hands of an attorney for
collection or for enforcement, or in the event that Holder incurs any costs
incident to the collection of any indebtedness evidenced hereby, Maker agrees to
pay all reasonable attorneys’ fees and expenses, all court and other costs and
the reasonable costs of any other collection efforts.  Forbearance to exercise
the remedies set forth herein with respect to any failure or breach of Maker
shall not constitute a waiver by Holder of any of such remedies.


           4.           Expenses.  Each of Maker and Payee shall bear its own
costs incurred in connection with the negotiation, documentation and execution
of this Note, the closing of the transactions contemplated herein, and any
amendment, waiver, consent, supplement or modification hereto.


5.      Notices. All notices, requests, consents and other communications
required or permitted under this Note shall be in writing and shall be deemed to
have been delivered three (3) days after the date mailed, postage prepaid, by
certified mail, return receipt requested, or on the date personally delivered:
 
 

--------------------------------------------------------------------------------






If to Maker, to:
Omnimmune Corp.
Attn:  Chief Executive Officer
4600 Post Oak Place
Suite 352
Houston, Texas  77027
 
with a copy to:
 
Frank McDaniel, Esq.
McDaniel & Henry, LLP
PO Box 681235
Marietta, Georgia   30068-0021
If to Payee, to:
 
Harris A. Lichtenstein
15 Wynden Place Lane
Houston, Texas 77056
 



If to any Holder other than Payee, to such address as may have been designated
by notice given Maker by such Holder.  Maker, Payee or any other Holder may
designate a different address by notice given in accordance with the foregoing.


6.           Governing Law. This Note and the rights and obligations of the
parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Texas (without regard to principles of
conflicts of laws) and applicable federal law.


7.           Severability.  If one or more provisions of this Note are held to
be unenforceable under applicable law, such provision shall be excluded from
this Note and the balance of this Note shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.


8.           Entire Agreement.  This Note shall constitute the entire agreement
between the parties with respect to the indebtedness represented hereby and
shall supersede and replace all prior promissory notes, arrangements, agreements
and understandings with respect to the subject matter hereof.


This Note is only valid upon cancellation and surrender to Maker of (i) the
original Promissory Note dated March 1, 2007 in the original principal amount of
up to $5,000,000; (ii) the original Promissory Note dated March 1, 2007 in the
original principal amount of up to $150,000; and (iii) the original Promissory
Note dated March 1, 2007 in favor of Intrepid Technologies, Inc., a Texas
corporation, owned by Payee, in the original principal amount of up to
$1,000,000 (collectively, the “Lichtenstein Notes”).

 
Except for claims arising under this Note, Payee hereby and forever releases and
discharges Maker and each affiliate thereof from any and all causes of action,
actions, affirmative defenses, defenses, counterclaims, judgments, liens,
indebtedness, damages, losses, claims, liabilities and demands of every kind and
character, whether known or unknown, liquidated or unliquidated, suspected or
unsuspected, existing or prospective, from the beginning of time through and
including the date hereof arising from, under or in connection with the
Lichtenstein Notes.
 
Omnimmune Corp.






By: /s/ Mark S. Germain                        
Mark Germain
Director

 
ACCEPTED AND AGREED TO:




By: /s/ Harris A. Lichtenstein             
                                                      
Harris A. Lichtenstein, Ph.D.



--------------------------------------------------------------------------------


 
EXHIBIT A
 
Definitions


For purposes of this Note, the following terms and phrases shall have the
meaning ascribed thereto:




“Revenues” shall mean the consideration, if any, paid to the Company or for the
Company’s benefit, including, without limitation, (i) any lump sum payment or
series of related lump sum payments from a third party in consideration for the
third party acquiring an interest in the future revenues of a product or
technology owned or controlled by the Company, and (ii) capital contributions or
other payments into partnerships or joint ventures with the Company by a
partner, collaborator or other third party, whether in cash or in kind (valued
at fair market value), in exchange for the licensing, sublicensing, or transfer
of technology, or to develop technology or products of, or with, the Company,
including, without limitation, license fees, milestone payments and premiums
paid on purchases, whether equity or debt, of the capital stock of the Company,
provided, that such premiums shall include only the amount paid greater than the
fair market value of such capital stock.


“Revenue Percentage Payment” shall mean the following payment to be made by
Maker to Payee either under this Note or that certain employment agreement
entered into by and between Maker and Payee of even date herewith:  in the event
that the Company (a) initiates one or more transactions with one or more third
parties during the Term and (b) consummates such transaction or transactions,
from which the Company receives any Revenues (each a “Transaction”), a
percentage payment equal to two percent (2%) of such Revenues from each such
Transaction, which payment to Payee shall first be made in reduction of and in
satisfaction of the principal of this Note and treated for income tax purposes
not as income to Payee, but as a repayment of expenses having been advanced to
either Maker or its predecessor only if and to the extent Payee substantiates in
accordance with Internal Revenue Service requirements his having made such
advances.
 
“Significant Transaction” shall mean the sale of all or substantially all of
Maker’s assets.

